Citation Nr: 9928183	
Decision Date: 09/29/99    Archive Date: 10/12/99

DOCKET NO.  95-29 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
squamous cell carcinoma of the hard palate due to exposure to 
Agent Orange, or some other herbicide, during service. 

2.  Entitlement to service connection for chloracne due to 
exposure to Agent Orange, or some other herbicide, during 
service.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel 


INTRODUCTION

The veteran had active military service from January 1967 to 
January 1969.  He served in the Republic of Vietnam from May 
1968 to August 1969.

This appeal arises from an August 1994 decision by a 
Department of Veterans' Affairs (VA) Regional Office (RO), 
which denied the veteran's claims for service connection for 
squamous cell carcinoma of the hard palate, and chloracne, 
with both disorders claimed as secondary to exposure to Agent 
Orange, or some other herbicide, during service.  In August 
1997 and May 1998, the Board remanded the claims for 
additional development.  Most recently, in January 1999, the 
RO affirmed its denials.


FINDINGS OF FACT

1.  In an unappealed decision, dated in July 1988, the Board 
denied a claim by the appellant for entitlement to service 
connection for squamous cell carcinoma of the hard palate.

2.  The evidence received since the Board's July 1988 
decision was not of record at the time of the July 1988 Board 
decision, is not cumulative of other evidence of record, is 
probative of the issue at hand, and which by itself is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  The preponderance of the medical evidence is against a 
nexus between squamous cell carcinoma of the hard palate and 
any incident of service.

4.  Competent medical evidence of chloracne has not been 
presented.


CONCLUSIONS OF  LAW

1.  The Board's July 1988 decision, denying a claim of 
entitlement to service connection for squamous cell carcinoma 
of the hard palate, became final.  38 U.S.C.A. § 7104(b) 
(West 1991).

2.  New and material evidence has been received since the 
Board's July 1988 decision denying the appellant's claim for 
squamous cell carcinoma of the hard palate, and the claim for 
squamous cell carcinoma of the hard palate is reopened.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1998).

3.  Squamous cell carcinoma of the hard palate was not 
incurred or aggravated during active duty, and may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1116, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (1998).

4.  The claim for service connection for chloracne is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material

As an initial matter, the Board notes that in a July 1988 
decision, the Board denied a claim of entitlement to service 
connection for carcinoma of the hard palate, claimed as 
residual to exposure to Agent Orange.  A review of that 
determination reveals that the Board found that the submitted 
evidence did not show that the veteran had carcinoma within 
the applicable presumptive period, and that a nexus between 
his carcinoma and his active duty was not shown.  The Board's 
July 1988 decision was final.  38 U.S.C.A. § 7104(b).  
However, applicable law provides that a claim which is the 
subject of a prior final decision may nevertheless be 
reopened upon presentation of new and material evidence.  38 
U.S.C.A. § 5108.  

In September 1989, the veteran filed an application to reopen 
his claim for service connection for squamous cell carcinoma 
of the hard palate.  In August 1994, the RO reopened the 
veteran's claim and apparently denied it on the merits.  
After the Board remanded the claims in August 1997 and May 
1998, and after additional evidence was submitted, the RO 
again denied the claim in January 1999.  However, despite the 
RO's denial of this claim on the merits, the Board must 
consider whether new and material evidence has been 
submitted.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

After reviewing the record from a longitudinal perspective, 
the Board finds that new and material evidence has been 
received to reopen the veteran's claim of service connection 
for squamous cell carcinoma of the hard palate.  When a 
claimant seeks to reopen a claim based upon additional 
evidence, VA must perform a three-step analysis.  Elkins v. 
West, 12 Vet. App. 209 (1999) (en banc).  First, VA must 
determine whether the evidence is new and material under 
38 C.F.R. § 3.156(a).  Under 38 C.F.R. § 3.156(a), new and 
material evidence means evidence not previously submitted to 
agency decision makers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See also Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  Further, when determining 
whether the claim should be reopened, the credibility of the 
newly submitted evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the second step 
of the Elkins analysis requires VA to reopen the claim and 
determine whether the claim is well grounded pursuant to 
38 U.S.C.A. § 5107(a).  Finally, the third step of the Elkins 
analysis requires VA to evaluate the claim on the merits 
after ensuring the duty to assist under 38 U.S.C.A. § 5107(b) 
has been fulfilled.

The U.S. Court of Appeals for Veterans Claims (Court) has 
indicated that in order to reopen a claim, there must be new 
and material evidence presented or secured since the last 
determination denying the benefit sought.  Elkins, 12 Vet. 
App. at 213-214.  Accordingly, the Board must consider 
whether new and material evidence has been received since the 
Board's July 1988 decision.

In this case, the Board notes two separate and independent 
bases exist upon which to reopen the claim.  First, when a 
provision of law or regulation creates a new basis of 
entitlement to veterans' benefits through the liberalization 
of the requirements for entitlement to benefits, a claim 
under the new law is a claim separate and distinct from the 
claim previously denied prior to the liberalizing law or 
regulation.  See Spencer v. Brown, 4 Vet. App. 283 (1993); 
aff'd 17 F. 3d 368 (Fed. Cir. 1994).  In this case, 
subsequent to the Board's July 1988 decision, liberalizing 
laws and regulations were enacted governing claims based on 
exposure to Agent Orange and other herbicides during service.  
See, e.g., 61 Fed. Reg. 57,586 (1996) (codified at 38 C.F.R. 
§ 3.309(e)).  The veteran is therefore considered to have 
filed a new claim.  

In addition, the Board notes that in July 1988, the Board 
denied the veteran's claim after finding that the veteran had 
not shown that his carcinoma was related to his active duty.  
A review of the evidence of record at the time of the Board's 
decision shows that there was no competent evidence of a 
nexus between the veteran's carcinoma of the hard palate and 
his service.  However, evidence received since the Board's 
July 1988 decision includes a letter from Kevin C. Sweeney, 
D.D.S., dated in July 1991, in which Dr. Sweeney stated that 
the veteran "had a serious problem with Agent Orange and as 
such, developed a cancerous lesion in his maxilla, which 
needed to be operated on several years back."  As this 
evidence was not of record at the time of the Board's July 
1988 decision, and as this evidence contains a competent 
opinion showing a nexus between the veteran's squamous cell 
carcinoma of the hard palate and his service, this evidence 
is not cumulative, and is "new" within the meaning of 
Elkins, supra.  The Board further finds that as there was no 
competent evidence showing that the veteran's squamous cell 
carcinoma of the hard palate was related to his service at 
the time of the Board's July 1988 decision, Dr. Sweeney's 
letter is probative of the issue at hand, and by itself is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156;  Hodge, 
supra.  Accordingly, the Board affirms the RO's implicit 
finding that the veteran's claim is a new claim, and that new 
and material evidence has been submitted.  The claim for 
squamous cell carcinoma of the hard palate is therefore 
reopened, and the Board proceeds with its review of the 
evidence on a de novo basis. 


II.  Service Connection

The veteran contends, in essence, that he has squamous cell 
carcinoma of the hard palate, and chloracne, as a result of 
exposure to Agent Orange, or some other herbicide, during 
service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.   If a 
condition noted during service is not shown to be chronic, 
then generally a continuity of symptoms after service is 
required for service connection.  38 C.F.R. § 3.303(b).  The 
chronicity provision of 38 C.F.R. § 3.303(b) is applicable 
where evidence, regardless of its date, shows that a veteran 
had a chronic condition in service or during an applicable 
presumption period and still has such condition.  Such 
evidence must be medical unless it relates to a condition as 
to which, under the U.S. Court of Appeals for Veterans Claims 
(Court's) case law, lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well grounded or reopened on the basis of 38 C.F.R. 
§ 3.303(b) if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488 (1997). 
In addition, disease associated with exposure to certain 
herbicide agents, listed in 38 C.F.R. § 3.309, will be 
considered to have been incurred in service under the 
circumstances outlined in that section even though there is 
no evidence of such disease during the period of service.  If 
a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied: Chloracne or other acneform disease 
consistent with chloracne; Hodgkin's disease; non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; multiple myeloma, respiratory 
cancers (cancers of the lung, bronchus, larynx, or trachea), 
and soft-tissue sarcoma.  38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) must have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy must have become manifest 
to a degree of 10 percent or more within a year, and 
respiratory cancers within 30 years, after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984), does not preclude 
establishment of service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).

A.  Squamous Cell Carcinoma of the Hard Palate

The veteran's service medical records include a separation 
examination report, dated in January 1969, which shows that 
the veteran's mouth and throat were clinically evaluated as 
normal.  In the accompanying report of medical history, he 
denied ever having a tumor growth, cyst or cancer.  The 
remainder of the veteran's service medical records are silent 
as to complaints, treatment or a diagnosis involving squamous 
cell carcinoma of the hard palate.

VA outpatient treatment reports, dated between July and 
August of 1981, and a VA hospital report, dated in August 
1981, are remarkable for treatment of alcohol abuse.  The 
hospital report noted that the veteran's alcohol use dated 
back to age 14 or 15, and that he used marijuana, and 
contains a diagnosis of alcoholism. 

Records from a private health care provider, Medical Center 
Hospitals, show that the veteran was diagnosed with 
epidermoid carcinoma of the maxilla and hard palate in June 
1986.  At that time, he reported a two pack-per-week smoking 
habit.  He underwent an anterior maxillectomy, partial 
septectomy, inferior half uvulectomy, and placement of a 
palatial prosthesis that same month.  The postoperative 
diagnosis was "squamous cell carcinoma of the hard palate 
and cystic area of anterior maxilla that was also squamous 
cell carcinoma."

Records of treatment for squamous cell carcinoma, to include 
records from Ear, Nose and Throat, Ltd., (ENT) covering the 
period between June 1986 and January 1997, are of record.  
This medical evidence shows that the veteran had been given 
reconstructive surgery that involved a prosthetic obturator 
which acted as his upper teeth, hard palate and base for his 
nasal structures.  He was recently evaluated for 
reconstruction of his hard palate and anterior maxilla.  
There are no findings of a recurrence of squamous cell 
carcinoma.  A letter from Donald E. Sly, M.D., dated in July 
1987, shows that he noted that, "[T]here is a question of 
relationship between being exposed to Agent Orange during the 
Vietnam war and the finding of this carcinoma.  I have no 
objective information to specifically relate the two 
incidents but I do think this historical fact, the presence 
of cancer in a young healthy person, and the extent of his 
original cancer make it imperative that he have routine 
examinations."  The ENT records include a letter from Kevin 
C. Sweeney, D.D.S., dated in July 1991, in which Dr. Sweeney 
stated that the veteran "had a serious problem with Agent 
Orange and as such, developed a cancerous lesion in his 
maxilla, which needed to be operated on several years back."
In August 1997, the Board remanded the claim for additional 
development, to include an attempt to obtain additional 
records of treatment.  In May 1998, the Board again remanded 
the claim, and requested the RO to afford the veteran an 
examination.  The Board requested, in part, that an opinion 
on the etiology of the veteran's squamous cell carcinoma be 
obtained.

Pursuant to the Board's May 1998 remand, the veteran was 
afforded a fee-basis examination by Thomas M. Krop, M.D., of 
the Atlantic Dermatology Associates, P.C., in August 1998.  
Dr. Krop's report, also dated in August 1998, states that the 
veteran reported that he was diagnosed with squamous cell 
carcinoma in July 1986, and that he had a history of smoking 
approximately one pack of cigarettes per week in the 1960's 
and 1970's.  The veteran stated that he stopped smoking since 
1986.  Dr. Krop noted that articles concerning the cause of 
squamous cell carcinoma of the hard palate in humans are 
somewhat conflicting, and stated, "It is impossible for me 
to say with certainty whether the squamous cell carcinoma is 
caused by Dioxin exposure.  His smoking history (if accurate, 
at one pack per week) might add another etiologic factor."  
Dr. Krop further stated, "I cannot with certainty say that 
his squamous carcinoma arose from Dioxin exposure.  I think 
it is certainly possible, but I cannot prove it."  Dr. Krop 
attached two medical articles to his letter.

In an addendum to his letter, dated in December 1998, Dr. 
Krop stated that he had reviewed the veteran's claims file 
prior to examining the veteran, and that he was unsure if the 
veteran's squamous cell carcinoma of the hard palate was 
related to his military service, although it was possible.  
Dr. Krop noted that he had personally never treated such a 
case.  

In June 1999, the Board requested an opinion from the VA 
Veterans Health Administration (VHA), to be based on a review 
of the entire claims file, as to whether it was as likely as 
not that the veteran's squamous cell carcinoma of the hard 
palate was related to exposure to Agent Orange during 
service.

In an opinion dated in July 1999, Douglas Holyoke, M.D., 
stated that it was not at least as likely as not that the 
veteran's squamous cell carcinoma of the hard palate was 
related to exposure to Agent Orange.  Dr. Holyoke further 
stated that the veteran's "exposure to alcohol and tobacco 
together with other unknown factors and/or a genetic 
disposition are more likely the complete explanation for this 
unfortunate event."

A review of the veteran's written statements, and the 
transcript from the veteran's hearing, held in July 1997, 
shows that the veteran asserts that his squamous cell 
carcinoma of the hard palate is an extremely rare disease 
which is the result of exposure to Agent Orange.  He further 
asserts that he had strange symptoms such as facial swelling 
and rashes upon his return from Vietnam.

The Board first notes that the claims file does not contain 
competent evidence showing that the veteran's squamous cell 
carcinoma of the hard palate was incurred during service, or 
within one year of separation from service, such that a well-
grounded claim has been presented under 38 C.F.R. § 3.303(a).

With respect to the claim that the veteran's squamous cell 
carcinoma of the hard palate is secondary to exposure to 
Agent Orange, this must be denied.  First, squamous cell 
carcinoma is not a disease recognized as attributable to 
Agent Orange under the applicable regulations.  See 38 C.F.R. 
§§ 3.307, 3.309(e).  Therefore, as a matter of law, the 
veteran cannot receive the benefit of a rebuttable 
presumption that his squamous cell carcinoma of the hard 
palate was caused by exposure to Agent Orange.  To the extent 
the law is dispositive of an issue on appeal, the claim lacks 
legal merit.  See Sabonis v. Brown, 6 Vet. App. 427, 430 
(1994).   

Second, in McCartt v. West, 12 Vet. App. 164 (1999), the 
Court held that in the absence of the presence of a disease 
listed in 38 C.F.R. § 3.309(e), a veteran is not entitled to 
a presumption of Agent Orange exposure.  In this case, the 
veteran's exposure to Agent Orange has not been verified, and 
even assuming arguendo that he was exposed during his 
service, the Board has determined that the preponderance of 
the evidence is against the veteran's claim that his squamous 
cell carcinoma of the hard palate is related to exposure to 
Agent Orange, or some other herbicide, during service.  See 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In this 
regard, although Dr. Sweeney and Dr. Krop have indicated that 
there is a possible link between the veteran's squamous cell 
carcinoma of the hard palate and exposure to Agent Orange, 
the Board finds that this evidence is outweighed by the 
contrary evidence of record.  Specifically, neither the 
opinion of Dr. Sly or Dr. Sweeney appears to have been based 
on a review of the veteran's C-file, and Dr. Sly does not 
actually state that there is a relationship.  As for Dr. 
Sweeney's opinion, it is unenhanced by any additional medical 
comment or citation to clinical findings, and appears to be a 
bare transcription of a lay history.  As for Dr. Krop's 
opinion, he only states that there is a "possible" 
relationship.  None of these opinions account for the 
veteran's other risk factors, involving smoking and 
alcoholism.  In contrast to these opinions, Dr. Holyoke's 
opinion is accompanied by a detailed review of the veteran's 
medical history, and he noted the veteran's history of 
smoking and heavy alcohol use.  He also noted the opinions of 
Dr. Sly, Dr. Sweeney and Dr. Krop, and provided a lengthy 
discussion of medical studies pertaining to Agent Orange 
accompanied by footnotes.  Dr. Holyoke concluded that it was 
not as least as likely as not that the veteran's cancer was 
related to exposure to Agent Orange.  His conclusion was 
accompanied by a rationalized explanation.  Based on the 
foregoing, the Board finds that Dr. Holyoke's opinion, and 
the other evidence of record, outweigh the probative value of 
the evidence in favor of the veteran's claim, and that the 
preponderance of the evidence is against the claim.  
Accordingly, service connection for squamous cell carcinoma 
of the hard palate must be denied.

While the Board has considered the oral and written testimony 
of the veteran, the Board points out that although the 
veteran's arguments and reported symptoms have been noted, 
the issues in this case ultimately rest upon interpretations 
of medical evidence and conclusions as to the etiology of his 
diagnosed condition.  The veteran, as a lay person untrained 
in the field of medicine, is not competent to offer such 
opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The Board has 
determined that service connection for squamous cell 
carcinoma of the hard palate is not warranted.  To that 
extent, the veteran's contentions to the contrary are 
unsupported by persuasive evidence. 

The Board considered the doctrine of reasonable doubt, 
however, as the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Chloracne

The veteran essentially asserts that he has chloracne as a 
result of exposure to Agent Orange, or some other chemical 
agent, during his service in the Republic of Vietnam.  

The veteran's service medical records include a separation 
examination report, dated in January 1969, which shows that 
the veteran's skin was clinically evaluated as normal.  In 
the accompanying report of medical history, he denied ever 
having skin diseases.  The remainder of the veteran's service 
medical records are negative for any complaints, treatment or 
diagnosis of a skin condition.

Post-service medical records include VA outpatient reports, 
dated between 1980 and 1986, and records from private health 
care providers, to include Ear, Nose and Throat, Ltd., dated 
between 1986 and 1997, which are remarkable for a lack of a 
diagnosis for chloracne.    

A letter from Thomas M. Krop, M.D., of the Atlantic 
Dermatology Associates, P.C., in August 1998, shows that the 
veteran complained of facial swelling which began in the 
early 1970's, and a truncal rash throughout the 1970's and 
1980's.  On examination there was no current acneform 
eruption.  There was some faint post-inflammatory 
hyperpigmentation on the trunk.  There were no papules, 
pustules or active cysts.  Dr. Krop stated that he could not 
currently diagnose chloracne, although the veteran may have 
had chloracne in the past.  In an addendum, dated in December 
1998, Dr. Krop stated that the veteran's post-inflammatory 
pigmentation could come from many possible sources, and that 
active chloracne was not seen.

A review of the veteran's written statements, and the 
transcript from the veteran's hearing, held in July 1997, 
shows that the veteran asserts that he has skin rashes and 
itching all over his body as a result of exposure to Agent 
Orange.  He further asserts that he first received treatment 
for his rashes after separation from service beginning in 
about 1973, from the Miles Square Medical Facility, and 
"Rush St. Luke's," but that these records could not be 
obtained.  He states that he uses over-the-counter medication 
for the control of his skin condition.

The initial question in this case is whether the veteran has 
presented a well grounded claim for service connection.  In 
this regard, the veteran has "the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded;" that 
is, the claim must be plausible and capable of 
substantiation.  See 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate a medical diagnosis of a 
current disability; medical, or in certain circumstances, lay 
evidence of inservice occurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between an 
inservice disease or injury and the current disability.  
Where the determinative issue involves medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  See Epps v. Gober, 126 F.3d 1464 
(1997). 

The claim that chloracne is secondary to exposure to Agent 
Orange must be denied for two reasons.  First, Dr. Krop's 
August 1998 letter shows that chloracne was specifically 
ruled out, and there is no other competent evidence in the 
claims file showing that he has chloracne, or any other skin 
disease that is recognized as attributable to Agent Orange 
under the applicable regulations.  See 38 C.F.R. §§ 3.307, 
3.309(e).  Therefore, as a matter of law, the veteran cannot 
receive the benefit of a rebuttable presumption that he has a 
skin disorder that was caused by his exposure to Agent 
Orange.  To the extent the law is dispositive of an issue on 
appeal, the claim lacks legal merit.  See Sabonis v. Brown, 6 
Vet. App. 427, 430 (1994).   

Second, the Board finds there is no competent medical 
evidence in the record suggesting a direct causal link 
between any herbicide exposure while in Vietnam and the 
subsequent development of a skin disorder.  See Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The veteran's 
assertions and testimony of a causal link between his 
exposure to Agent Orange and chloracne, or any other skin 
disorder, standing alone, without the support of competent 
medical evidence, are not probative of a diagnosis or a 
causal link because the veteran, as a lay person, is not 
competent to offer medical opinions.  See Moray v. Brown, 5 
Vet. App. 211 (1993);  Grottveit v. Brown, 5 Vet. App. 91 
(1993);  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Accordingly, the veteran's claim for chloracne due to 
exposure to Agent Orange, or some other herbicide, during 
service must be denied. 

In reaching this decision, the Board considered the veteran's 
arguments asserting that he has chloracne as a result of his 
service.  However, the veteran, as a lay person untrained in 
the field of medicine, is not competent to offer an opinion 
as to a diagnosis or the etiology of any skin disorder.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Hence, these 
arguments do not provide a factual predicate upon which 
service connection may be granted.  Accordingly, the 
veteran's claim for service connection for chloracne must be 
denied as not well-grounded.  The Board emphasizes here that 
the doctrine of reasonable doubt does not ease the veteran's 
initial burden of submitting a well-grounded claim.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).

Although the Board considered and denied this appeal on a 
ground different from that of the RO, the appellant has not 
been prejudiced by the decision.  This is because in assuming 
that the claim was well-grounded, the RO accorded the 
claimant greater consideration than his claim in fact 
warranted under the circumstances.  Further, the Court has 
held that "when an RO does not specifically address the 
question whether a claim is well-grounded but rather, as 
here, proceeds to adjudication on the merits, there is no 
prejudice to the veteran solely from the omission of the 
well-grounded analysis."  Meyer v. Brown, 9 Vet. App. 425, 
432 (1996).

The Board views the above discussion as sufficient to inform 
the veteran of the elements necessary to submit a well-
grounded claim for service connection for the claimed 
disability.  See Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995).


ORDER

Service connection for squamous cell carcinoma of the hard 
palate is denied.

Service connection for chloracne is denied.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

